internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom corp plr-109459-99 date date distributing distributing distributing controlled corp a corp b corp c corp d corp e corp f corp g corp h corp i corp j corp k corp l corp m corp n corp o corp p corp q corp r corp s corp t corp u corp v corp w corp x corp y corp z corp aa corp bb business a business b business c business d group group group group date a state a a b c this letter responds to your date request for rulings on the federal_income_tax consequences of a proposed transaction the rulings contained in this letter are based on the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded distributing is the holding_company parent of a consolidated_group that manufactures and distributes a broad range of consumer and industrial products the operations of distributing 1’s direct and indirect subsidiaries are conducted through four divisions group group and group collectively the core group and group distributing wholly owns corp a corp b and corp c and owns the common_stock of distributing the preferred_stock of distributing representing approximately ninety-one percent of the voting power of all distributing stock the distributing preferred_stock is owned by corp d a holding_company wholly owned by corp a also a holding_company distributing a holding_company wholly owns distributing and owns corp e corp f corp g and corp h through its ownership of corp i an entity intended to be disregarded for united_states federal_income_tax purposes under sec_301_7701-3 of the procedure and administration regulations distributing also owns one share of the stock of corp j corp e a holding_company wholly owns corp k corp l corp m and corp bb corp e and corp l together own all the stock of corp n corp e corp f corp g corp h corp i corp j corp k corp l corp m corp n and corp bb are all foreign_corporations distributing a holding_company wholly owns corp o and each member of group consisting of controlled corp p corp q corp r corp s corp t corp u corp v corp w and corp x corp o a holding_company wholly owns corp z controlled a holding_company wholly owns corp y corp t wholly owns corp aa corp c is engaged in business a corp l corp m and corp n are engaged in business b corp y is engaged in business c corp z is engaged in business d we have received financial information indicating that each of these businesses had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years because group and the core group are substantially different in nature and operation their present relationship creates managerial systemic and other problems the managements of each group therefore have decided based on internal and external studies and reports prepared by and for management to separate group from the core group proposed transaction to accomplish this separation distributing has proposed the following transaction i group will use the proceeds from new credit facilities and notes the notes expected to be incurred and issued by controlled to repay some or all existing intercompany notes issued by members of group to distributing and distributing controlled will distribute the balance of the proceeds if any the excess_proceeds to distributing which will use the distribution to repay intercompany debt owed distributing distributing will use the repayment to satisfy third-party obligations repurchase shares of stock of distributing fund acquisitions or do some combination of the foregoing in the event that the proceeds from the new borrowings are insufficient to repay all existing intercompany notes issued by members of group to distributing and distributing the excess intercompany notes will be contributed to the capital of the applicable obligor ii distributing will assume existing intercompany notes issued by certain of its subsidiaries not including controlled to distributing at the time of the assumption the term of each note as well as the term of existing intercompany notes issued to distributing on which distributing corp z or corp o is the obligor will be extended to have a remaining term of ten years and three months in consideration for the assumption by distributing of these notes each former obligor will issue its note to distributing iii corp e will assume an existing intercompany note issued to distributing by corp bb in exchange for a note of corp bb at the time of this assumption the term of the note issued to distributing will be extended to have a remaining term of ten years and three months iv corp t will distribute the stock of corp aa to distributing v corp v will distribute certain of its assets and liabilities to distributing vi distributing will contribute the stock of corps p through x to controlled together with the excess_proceeds distribution in step i the distributing contribution controlled will not issue additional shares of its stock controlled common_stock but will recapitalize so that the number of its outstanding shares equals a of the number of distributing common shares outstanding vii controlled will form a single-member limited_liability_company under state a law controlled llc and corp y will merge into controlled llc the corp y merger it is intended that controlled llc be disregarded for federal_income_tax purposes under sec_301_7701-3 and therefore that controlled be viewed as directly holding the assets and business business c of corp y after the merger viii corp z will merge upstream into corp o the corp z merger ix distributing will form a single-member limited_liability_company under state a law distributing llc and o will merge into distributing llc the corp o merger it is intended that distributing llc be disregarded for federal_income_tax purposes under sec_301_7701-3 and therefore that distributing be viewed as directly holding the assets and business business d of corp o after the merger x distributing will distribute the controlled common_stock and a note for b dollars with a term of ten years and three months the distributing note to distributing the distributing distribution xi corp i a subsidiary of distributing intended to be disregarded for federal_income_tax purposes will contribute the stock of corp f corp g and corp h to corp e xii corp e will cause corp l to amend its charter or otherwise become an entity eligible to be disregarded for federal_income_tax purposes under sec_301_7701-3 corp l then will file a form_8832 entity classification election electing to be disregarded as an entity separate from its owner xiii corp e will cause each of corp m and corp n to amend its charter or otherwise become an entity eligible to be disregarded for federal_income_tax purposes under sec_301_7701-3 each of corp m and corp n then will file a form_8832 entity classification election electing to be disregarded as an entity separate from its owner together with the similar election by corp l in step xii the corp l m and n elections it is intended that these elections will result in corp e being viewed as directly holding the assets and business business b of corp l corp m and corp n xiv corp e will sell the stock of corp k to distributing for fair_market_value in cash and distributing will contribute the corp k stock and its one share of corp j stock to controlled the distributing contribution xv distributing will distribute the controlled common_stock to distributing the distributing distribution it is intended through the transactions described above in steps ix xii and xiii that at the time of the distributing distribution distributing will be viewed for federal_income_tax purposes as conducting business d through distributing and business b through corp e xvi distributing will contribute the stock of corp b to controlled the distributing contribution xvii distributing will distribute the controlled common_stock pro_rata to its stockholders on the basis of one share of controlled common_stock for each c shares of distributing common_stock the distributing distribution no fractional shares of controlled common_stock will be distributed in the distributing distribution instead as soon as practicable after the distributing distribution the distribution agent will aggregate and sell all fractional shares in the open market at then prevailing market prices and distribute the aggregate proceeds net of fees ratably to stockholders entitled to them it is intended that at the time of the distributing distribution distributing will be viewed for federal_income_tax purposes as conducting business a through corp c business b through corp e and business d through distributing distributing and controlled will have no continuing relationship following the proposed transaction except for a corporate transition agreement an indemnification agreement and a tax_sharing_agreement representations corp y merger the taxpayer has submitted the following representations concerning the corp y merger a controlled on the date of the adoption of the plan of merger and at all times until the corp y merger is completed will be the owner of at least percent of the single outstanding class of corp y stock b no shares of corp y stock will have been redeemed during the three years preceding adoption of the merger plan c all transfers from corp y to controlled llc under the merger plan will be made within a single taxable_year of corp y d when the corp y merger occurs the assets and liabilities of corp y will pass by operation of law to controlled llc and corp y will cease to exist e corp y will retain no assets following the corp y merger f corp y will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before adoption of the merger plan g no assets of corp y have been or will be disposed of by either corp y controlled llc or controlled except for dispositions in the ordinary course of business and dispositions occurring more than three years before adoption of the merger plan h the corp y merger will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of corp y if persons holding directly or indirectly more than percent in value of the corp y stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by applying the constructive_ownership rules of sec_318 of the internal_revenue_code as modified by sec_304 i before adoption of the merger plan no assets of corp y will have been distributed in_kind transferred or sold to controlled except for i transactions occurring in the normal course of business and ii transactions occurring more than three years before adoption of the merger plan j corp y will report all earned_income represented by assets that will be transferred to controlled llc such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc k the fair_market_value of the assets of corp y will exceed its liabilities both on the date of the adoption of the merger plan and immediately before the time the corp y merger occurs further corp y will be solvent before the cancellation of indebtedness if any from corp y to controlled l controlled is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code m all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the corp y merger have been fully disclosed n controlled llc is a domestic eligible_entity with a single owner that has not elected to be treated as an entity separate from its owner corp z merger the taxpayer has submitted the following representations concerning the corp z merger o corp o on the date of the adoption of the plan of merger and at all times until the corp z merger is completed will be the owner of at least percent of the single outstanding class of corp z stock p no shares of corp z stock will have been redeemed during the three years preceding adoption of the merger plan q all transfers from corp z to corp o pursuant to the merger plan will be made within a single taxable_year of corp z r when the corp z merger occurs the assets and liabilities of corp z will pass by operation of law to corp o and corp z will cease to exist s corp z will retain no assets following the corp z merger t corp z will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before adoption of the merger plan u no assets of corp z have been or will be disposed of by either corp z or corp o except for dispositions in the ordinary course of business dispositions occurring more than three years before adoption of the merger plan and transfers to distributing llc pursuant to the corp o merger v the corp z liquidation will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of corp z if persons holding directly or indirectly more than percent in value of the corp z stock also hold directly or indirectly more than percent in value of the stock in recipient except for transfers to distributing llc pursuant to the corp o merger for purposes of this representation ownership will be determined by applying the constructive_ownership rules of sec_318 as modified by sec_304 w before adoption of the merger plan no assets of corp z will have been distributed in_kind transferred or sold to corp o except for i transactions occurring in the normal course of business and ii transactions occurring more than three years before adoption of the merger plan x corp z will report all earned_income represented by assets that will be distributed to corp o such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc y the fair_market_value of the assets of corp z will exceed its liabilities both on the date of the adoption of the merger plan and immediately before the time the corp z merger occurs z there is no intercorporate debt existing between corp o and corp z and none has been canceled forgiven or discounted except for transactions that occurred more than three years before adoption of the merger plan 2a corp o is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code 2b all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the corp z merger have been fully disclosed corp o merger the taxpayer has submitted the following representations concerning the corp o merger 2c distributing on the date of the adoption of the plan of merger and at all times until the corp o merger is completed will be the owner of at least percent of the single outstanding class of corp o stock 2d no shares of corp o stock will have been redeemed during the three years preceding adoption of the merger plan 2e all transfers from corp o to distributing llc pursuant to the merger plan will be made within a single taxable_year of corp o 2f when the corp o merger occurs the assets and liabilities of corp o will pass by operation of law to distributing llc and corp o will cease to be a going concern 2g corp o will retain no assets following the corp o merger 2h corp o will not have acquired assets in any nontaxable_transaction at any time except for i acquisitions occurring more than three years before adoption of the merger plan ii assets acquired in the corp z merger and iii the acquisition of corp z stock and certain other assets from an affiliate 2i no assets of corp o have been or will be disposed of by either corp o distributing llc or distributing except for dispositions in the ordinary course of business and dispositions occurring more than three years before adoption of the merger plan 2j the corp o merger will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of corp o if persons holding directly or indirectly more than percent in value of the corp o stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by applying the constructive_ownership rules of sec_318 as modified by sec_304 2k before adoption of the merger plan no assets of corp o will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than three years before adoption of the merger plan 2l corp o will report all earned_income represented by assets that will be transferred to distributing llc such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc 2m the fair_market_value of the assets of corp o will exceed its liabilities both on the date of the adoption of the merger plan and immediately before the time the corp o merger occurs 2n there is no intercorporate debt existing between distributing and corp o and none has been canceled forgiven or discounted except for transactions that occurred more than three years before adoption of the merger plan 2o distributing is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code 2p all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the corp o merger have been fully disclosed 2q distributing llc is a domestic eligible_entity with a single owner that has not elected to be treated as an entity separate from its owner corp l m and n elections the taxpayer has submitted the following representations for the corp l m and n elections individually an election for purposes of these representations and the rulings that follow corp l corp m and corp n each is referred to as an electing_corporation 2r corp e on the date of the adoption of each plan to file an election and at all times until the effective date of each election will be the sole owner for federal tax law purposes of the single outstanding class of each electing corporation’s stock 2s no shares of an electing corporation’s stock will have been redeemed during the three years preceding adoption of the plan to file an election 2t no electing_corporation will have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than three years before adoption of the plan to file an election 2u no assets of an electing_corporation have been or will be disposed of by the electing_corporation or a shareholder of the electing_corporation except for dispositions in the ordinary course of business and dispositions occurring more than three years before adoption of the plan to file an election 2v no election will be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of the electing_corporation if persons holding directly or indirectly more than percent in value of the electing_corporation stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by applying the constructive_ownership rules of sec_318 as modified by sec_304 2w before adoption of the plan to file an election no assets of the electing_corporation will have been distributed in_kind transferred or sold to corp e except for i transactions occurring in the normal course of business and ii transactions occurring more than three years before adoption of the plan to file an election 2x each electing_corporation will report all earned_income represented by assets that will be treated as distributed to corp e such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc 2y the fair_market_value of the assets of each electing_corporation will exceed its liabilities both on the date of the adoption of the plan to file an election and immediately before the effective date of the election 2z there is no intercorporate debt existing between an electing_corporation and its shareholder and none has been canceled forgiven or discounted except for transactions that occurred more than three years before adoption of the plan to file an election 3a corp e is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code except that corp e is a foreign_corporation not engaged in a trade_or_business in the united_states 3b each electing_corporation will convert into a foreign eligible_entity as defined in sec_301_7701-2 that will file a form_8832 entity classification election and has not elected to change its classification within the months before the date on which it will file such form_8832 3c each electing_corporation will be classified as a corporation under sec_301_7701-2 immediately before the effective date of the electing corporation’s election each electing_corporation will default into corporate status after it converts into an eligible_entity see sec_301_7701-3 3d no election will be filed under sec_301_7701-3 for any electing_corporation to be treated as an association 3e corp e is not and will not be after the distributing distribution a passive foreign investment corporation as defined in sec_1297 but is and will continue to be a controlled_foreign_corporation as defined in sec_957 3f neither corp l corp m nor corp n will distribute any u s real_property interests as defined in sec_1_897-1 of the income_tax regulations when they are deemed liquidated pursuant to their elections to be disregarded entities 3g neither corp l corp m nor corp n will distribute qualified_property as described in sec_1_367_e_-2 that is used in the conduct_of_a_trade_or_business within the united_states at the time of distribution 3h neither corp l corp m nor corp n will distribute property that had ceased to be used in the conduct of a u s trade_or_business within the ten-year period ending on the date of the distribution and that would have been subject_to sec_864 had it been disposed 3i corp e will not dispose_of an interest treated for u s tax purposes as a disposition of assets in the liquidated subsidiaries during the twelve months after the deemed liquidations 3j all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the corp l m and n elections have been fully disclosed distributing contribution and distribution the taxpayer has submitted the following representations concerning the distributing contribution and distributing distribution 3k any indebtedness owed by controlled to distributing after the distributing distribution will not constitute stock or except with respect to the notes if any securities 3l none of the controlled common_stock distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing 3m immediately after the distributing distribution the gross assets of distributing comprising business d held through distributing llc will have a fair_market_value that is equal to or greater than five percent of the total fair_market_value of the gross assets of distributing 3n the five years of financial information submitted for business d represents its present operations and there have been no substantial operational changes since the date of the last financial statements submitted 3o immediately after the distributing distribution the gross assets of controlled comprising business c held through controlled llc will have a fair_market_value that is equal to or greater than five percent of the total fair_market_value of the gross assets of controlled 3p the five years of financial information submitted for business c represents its present operation and there have been no substantial operational changes since the date of the last financial statements submitted 3q following the distributing distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees 3r the distributing distribution is to be carried out for the corporate business_purpose of facilitating the distribution the distributing distribution is motivated in whole or substantial part by this corporate business_purpose 3s except in connection with the distributing distribution and the distributing distribution there is no plan or intention on the part of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing or controlled after the distributing distribution 3t there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 3u there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business 3v the total adjusted_basis and the fair_market_value of the assets to be transferred by distributing to controlled in the distributing contribution will in each case equal or exceed the liabilities to be assumed as determined under sec_357 by controlled 3w the liabilities to be assumed as determined under sec_357 by controlled in the distributing contribution were incurred in the ordinary course of business and are associated with the assets to be transferred 3x except with respect to the notes if any acquired by distributing no intercorporate debt will exist between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other hand at the time of or after the distributing distribution the notes if any acquired by distributing will be disposed of as soon as a disposition is warranted consistent with the corporate business_purpose for retention but in any event not later than five years after the distributing distribution 3y immediately before the distributing distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d 3z payments made in any continuing transactions between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other hand will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 4a neither distributing nor controlled is an investment_company as defined in sec_368 and iv 4b the distributing distribution is not part of a plan or series or related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled distributing contribution and distribution the taxpayer has submitted the following representations concerning the distributing contribution and distributing distribution 4c any indebtedness owed by controlled to distributing after the distributing distribution will not constitute stock or except with respect to the notes if any securities 4d none of the controlled common_stock distributed by distributing will be received by distributing as a creditor employee or in any capacity other than that of a shareholder of distributing 4e immediately after the distributing distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of controlled corporations corp e and distributing that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 4f immediately after the distributing distribution the gross assets of the businesses actively conducted as defined in sec_355 by distributing business d held through distributing llc and corp e business b held through corp l corp m and corp n will have a fair_market_value that is equal to or greater than five percent of the total fair_market_value of such corporation’s gross assets 4g the five years of financial information submitted on behalf of business d and business b respectively represents their present operations and there have been no substantial operational changes since the date of the last financial statements submitted 4h immediately after the distributing distribution the gross assets of controlled comprising business c held through controlled llc will have a fair_market_value that is equal to or greater than five percent of the total fair_market_value of the gross assets of controlled 4i the five years of financial information submitted on behalf of business c represents its present operations and there have been no substantial operational changes since the date of the last financial statements submitted 4j following the distributing distribution distributing through distributing and corp e and controlled will each continue the active_conduct of its business es independently and with its separate employees 4k the distributing distribution is to be carried out for the corporate business_purpose of facilitating the distribution the distributing distribution is motivated in whole or substantial part by this corporate business_purpose 4l except in connection with the distributing distribution there is no plan or intention on the part of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing or controlled after the distributing distribution 4m there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 4n there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distributing distribution except in the ordinary course of business 4o the total adjusted_basis and the fair_market_value of the assets to be transferred by distributing to controlled in the distributing contribution will in each case equal or exceed the liabilities to be assumed as determined under sec_357 by controlled 4p the liabilities to be assumed as determined under sec_357 by controlled in the distributing contribution were incurred in the ordinary course of business and are associated with the assets to be transferred 4q distributing acquired its one share of corp j stock from corp d as part of a transaction intended to qualify under sec_351 in which corp d contributed all of its assets to distributing in exchange for distributing preferred_stock and the assumption by distributing of the corp d liabilities before that transaction corp d had held such stock since the formation of corp j on date a 4r except with respect to the notes if any acquired by distributing or its subsidiaries no intercorporate debt will exist between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other hand at the time of or after the distributing distribution the notes if any acquired by distributing or its subsidiaries will be disposed of as soon as a disposition is warranted consistent with the corporate business_purpose for retention but in any event not later than five years after the distributing distribution 4s immediately before the distributing distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d 4t payments made in connection with any continuing transactions between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other hand will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 4u neither distributing nor controlled is an investment_company as defined in sec_368 and iv 4v the distributing distribution is not part of a plan or series or related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled distributing contribution and distribution the taxpayer has submitted the following representations concerning the distributing contribution and distributing distribution 4w any indebtedness owed by controlled to distributing after the distributing distribution will not constitute stock or except with respect to the notes if any securities 4x no part of the controlled common_stock to be distributed by distributing will be received by a stockholder as a creditor employee or in any capacity other than that of a stockholder of distributing 4y immediately after the distributing distribution i at least percent of the fair_market_value of the gross assets of distributing will consist of corp a and corp c stock ii at least percent of the fair_market_value of the gross assets of corp a will consist of corp d stock and iii at least percent of the fair_market_value of the gross assets of corp d will consist of distributing preferred_stock 4z immediately after the distributing distribution the gross assets of each of corp c distributing and corp e comprising business a business d and business b respectively will have a fair_market_value equal to or greater than five percent of the total fair_market_value of the gross assets of corp c distributing and corp e respectively 5a the five years of financial information submitted on behalf of business a business d and business b represents the present operations of each business and there have been no substantial operational changes since the date of the last financial statements submitted 5b immediately after the distributing distribution the gross assets of controlled comprising business c will have a fair_market_value equal to or greater than five percent of the total fair_market_value of the gross assets of controlled 5c the five years of financial information submitted on behalf of business c represents its present operations and there have been no substantial operational changes since the date of the last financial statements submitted 5d following the distributing distribution distributing through corp a and corp c and controlled will each continue the active_conduct of its business es independently and with its separate employees 5e the distributing distribution will be carried out among other reasons to resolve management systemic and other problems that arise through or are aggravated by the operation of group and the core group within the same affiliated_group the distributing distribution is motivated in whole or substantial part by this corporate business_purpose 5f except for the possible disposition of shares of distributing common_stock and or controlled common_stock pursuant to division of the distributing sec_401 plan the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular stockholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction 5g there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 5h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distributing distribution except in the ordinary course of business 5i the total adjusted_basis and the fair_market_value of the assets to be transferred by distributing to controlled in the distributing contribution will in each case equal or exceed the liabilities to be assumed as determined under sec_357 by controlled 5j the liabilities to be assumed as determined under sec_357 by controlled in the distributing contribution were incurred in the ordinary course of business and are associated with the assets to be transferred 5k except with respect to the notes if any acquired by distributing or its subsidiaries no intercorporate debt will exist between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other hand at the time of or after the distributing distribution the notes if any acquired by distributing or its subsidiaries will be disposed of as soon as a disposition is warranted consistent with the corporate business_purpose for retention but in any event not later than five years after the distribution 5l none of distributing 1’s directors or officers will serve as directors or officers of controlled 5m immediately before the distributing distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled common_stock will be included in income immediately before the distributing distribution to the extent required by applicable regulations see sec_1 5n payments made in connection with any continuing transactions between distributing and its subsidiaries on the one hand and controlled and its subsidiaries on the other hand will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length 5o neither distributing nor controlled is an investment_company as defined in sec_368 and iv 5p the distributing distribution is not part of a plan or series or related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled 5q the payment of cash if any to holders of distributing common_stock in lieu of fractional shares of controlled common_stock is solely for the purpose of avoiding the expense and inconvenience to distributing of issuing fractional shares and does not represent separately bargained for consideration the method used for handling fractional share interests is intended to limit the amount of cash received by any one shareholder to less than the value of one whole share of controlled common_stock 5r distributing will not have been a u s real_property holding corporation as defined in sec_897 at any time during the five-year holding_period ending on the date of the distributing distribution and neither distributing nor controlled will be a u s real_property holding corporation immediately after the distributing distribution additional international representation the taxpayer has submitted the following additional representation 5s distributing will enter into a gain_recognition_agreement with respect to the transfer of the corp f corp g and corp h stock to corp e rulings corp y merger based solely on the information submitted and representations set forth above we rule as follows regarding the corp y merger the corp y merger will constitute a complete_liquidation of corp y under sec_332 sec_301_7701-2 -2 c i -3 b ii sec_332 sec_1_332-2 no gain_or_loss will be recognized or realized and deferred by controlled or corp y on the corp y merger sec_337 sec_336 and sec_332 the basis of each asset in the hands of controlled will equal the basis of that asset in the hands of corp y immediately before the corp y merger sec_334 the holding_period of each asset in the hands of controlled will include the period during which that asset was held by corp y sec_1223 controlled will succeed to and take into account the items described in sec_381 subject_to applicable conditions and limitations specified in sec_381 sec_382 and sec_383 sec_381 sec_1_381_a_-1 controlled will succeed to and take into account the earnings_and_profits of corp y as of the date of complete_liquidation sec_381 sec_1_381_c_2_-1 any deficit in earnings_and_profits of corp y or controlled will be used only to offset earnings_and_profits accumulated after the date of complete_liquidation sec_381 corp z merger based solely on the information submitted and representations set forth above we rule as follows on the corp z merger the corp z merger will constitute a complete_liquidation of corp z under sec_332 sec_332 sec_1_332-2 no gain_or_loss will be recognized or realized and deferred by corp o or corp z on the corp z merger sec_337 sec_336 and sec_332 the basis of each asset in the hands of corp o will equal the basis of that asset in the hands of corp z immediately before the corp z merger sec_334 the holding_period of each asset in the hands of corp o will include the period during which that asset was held by corp z sec_1223 corp o will succeed to and take into account the items described in sec_381 subject_to applicable conditions and limitations specified in sec_381 sec_382 and sec_383 sec_381 sec_1_381_a_-1 corp o will succeed to and take into account the earnings_and_profits of corp z as of the date of complete_liquidation sec_381 sec_1_381_c_2_-1 any deficit in earnings_and_profits of corp z or corp o will be used only to offset earnings_and_profits accumulated after the date of complete_liquidation sec_381 corp o merger based solely on the information submitted and the representations set forth above we rule as follows with respect to the corp o merger the corp o merger will constitute a complete_liquidation of corp o under sec_332 sec_301_7701-2 -2 c i -3 b ii sec_332 sec_1_332-2 no gain_or_loss will be recognized or realized and deferred by corp o or distributing on the corp o merger sec_337 sec_336 and sec_332 the basis of each asset in the hands of distributing will equal the basis of that asset in the hands of corp o immediately before the corp o merger sec_334 the holding_period of each asset in the hands of distributing will include the period during which that asset was held by corp o sec_1223 distributing will succeed to and take into account the items described in sec_381 subject_to applicable conditions and limitations specified in sec_381 sec_382 and sec_383 sec_381 sec_1_381_a_-1 distributing will succeed to and take into account the earnings_and_profits of corp o as of the date of complete_liquidation sec_381 sec_1_381_c_2_-1 any deficit in earnings_and_profits of distributing or corp o will be used only to offset earnings_and_profits accumulated after the date of complete_liquidation sec_381 corp l m and n elections based solely on the information submitted and representations set forth above we rule as follows on the corp l m and n elections as in the representations above each of corp l corp m and corp n is referred to as an electing_corporation and each election as an election each election by an electing_corporation will qualify for federal_income_tax purposes as a complete_liquidation of the electing_corporation into corp e under sec_332 sec_301_7701-2 -2 c i -3 b ii sec_332 no gain_or_loss will be recognized or realized and deferred by an electing_corporation or corp e on the electing corporation’s liquidation sec_337 sec_336 and sec_332 the basis of each asset in the hands of corp e will equal the basis of that asset in the hands of the electing_corporation immediately before the electing corporation’s liquidation sec_334 the holding_period of each asset in the hands of corp e will include the period during which that asset was held by the electing_corporation sec_1223 corp e will succeed to and take into account the items described in sec_381 subject_to applicable conditions and limitations specified in sec_381 sec_382 and sec_383 sec_381 sec_1_381_a_-1 corp e will succeed to and take into account the earnings_and_profits of each electing_corporation as of the date of complete_liquidation sec_381 sec_1_381_c_2_-1 any deficit in earnings_and_profits of corp e or an electing_corporation will be used only to offset earnings_and_profits accumulated after the date of complete_liquidation sec_381 distributing contribution and distribution based solely on the information submitted and representations set forth above we rule as follows on the distributing contribution and distributing distribution the distributing contribution followed by the distributing distribution will qualify as a reorganization under sec_368 and distributing and controlled each will be a party to the reorganization under sec_368 no gain_or_loss will be recognized by distributing on the distributing contribution sec_361 b b sec_357 no gain_or_loss will be recognized by controlled on the distributing contribution sec_1032 the basis of the each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the distributing contribution sec_362 the holding_period of each asset received by controlled will include the holding_period of that asset in the hands of distributing sec_1223 no gain_or_loss will be recognized by distributing on the distributing distribution sec_361 the distribution by distributing to distributing of the distributing note will be treated as a distribution_of_property immediately before the distributing distribution to which sec_301 applies sec_1_1502-13 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on its receipt of the controlled common_stock in the distributing distribution sec_355 the holding_period of the controlled common_stock received in the distributing distribution will include the holding_period of the distributing stock on which the distributing distribution is made provided that the distributing stock is held as a capital_asset on the date of the distributing distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 distributing contribution and distribution based solely on the information submitted and representations set forth above we rule as follows on the distributing contribution and the distributing distribution the distributing contribution followed by the distributing distribution will qualify as a reorganization under sec_368 and distributing and controlled each will be a party to the reorganization under sec_368 no gain_or_loss will be recognized by distributing on the distributing contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the distributing contribution sec_1032 the basis of the each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the distributing contribution sec_362 the holding_period of each asset received by controlled will include the holding_period of that asset in the hands of distributing sec_1223 no gain_or_loss will be recognized by distributing on the distributing distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of distributing on its receipt of the controlled common_stock in the distributing distribution sec_355 the holding_period of the controlled common_stock received in the distributing distribution will include the holding_period of the distributing stock on which the distributing distribution is made provided that the distributing stock is held as a capital_asset on the date of the distributing distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 distributing contribution and distribution based solely on the information submitted and representations set forth above we rule as follows on the distributing contribution and the distributing distribution the distributing contribution followed by the distributing distribution will qualify as a reorganization under sec_368 and distributing and controlled each will be a party to the reorganization under sec_368 no gain_or_loss will be recognized by distributing on the distributing contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the distributing contribution sec_1032 the basis of the each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before the distributing contribution sec_362 the holding_period of each asset received by controlled will include the holding_period of that asset in the hands of distributing sec_1223 no gain_or_loss will be recognized by distributing on the distributing distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on their receipt of the controlled common_stock in the distributing distribution sec_355 the aggregate basis of the distributing stock and controlled common_stock in the hands of each distributing shareholder immediately after the distributing distribution will equal the shareholder’s basis in its his or her distributing stock immediately before the distributing distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled common_stock received in the distributing distribution will include the holding_period of the distributing stock on which the distributing distribution is made provided that the distributing stock is held as a capital_asset on the date of the distributing distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 the payment of cash if any in lieu of fractional shares of controlled common_stock will be treated for federal_income_tax purposes as if the fractional shares were distributed as part of the distributing distribution and then sold by the holder accordingly the stockholder will recognize gain_or_loss equal to the difference between the cash received and the portion of the basis of the controlled common_stock that is allocable to the fractional share this gain_or_loss will be capital_gain or loss provided that the fractional share was held by the holder as a capital_asset at the time of the sale international rulings the transfer by distributing of the stock of corp f corp g and corp h will be taxable under sec_367 unless distributing enters into a gain_recognition_agreement with respect to the transferred stock and complies with all the provisions of sec_1_367_a_-8 because corp e is a controlled_foreign_corporation within the meaning of sec_957 gain from the sale by corp e of the corp k stock to distributing will constitute subpart_f_income to distributing under sec_954 and the regulations thereunder unless an exception under subpart_f applies caveats no opinion is expressed about the tax treatment of the proposed transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above ruling in particular no opinion is expressed regarding a the contributions to capital assumption of notes term extension of notes and issuance of new notes described above in steps i ii and iii b the distribution of corp aa stock described above in step iv c the distribution by corp v described above in step v d the recapitalization described above in step vi e the contribution by corp i described above in step xi f the validity of any form_8832 election described above in steps xii and xiii g the qualification of controlled llc distributing llc or corp i as a disregarded_entity under sec_301_7701-3 or h the sale of corp k stock described above in step xiv temporary or final regulations pertaining to one or more issues addressed in this ruling letter including regulations under sec_358 have not yet been adopted therefore this ruling letter may be revoked or modified in whole or in part on the issuance of temporary or final regulations or a notice with respect to their future issuance see dollar_figure of revproc_99_1 1999_1_irb_6 which discusses the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_99_1 are satisfied a ruling will not be revoked or modified retroactively except in rare or unusual circumstances procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer affected by this ruling letter should attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under a power_of_attorney on file in this office a copy of this letter will be sent to your authorized representative sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
